DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the reply filed on September 13, 2021.
Claims 1, 3 through 6, and 8 remain pending in the instant application. Of these, claims 1 and 3 through 6 are all as amended, either directly or indirectly, whereas claim 8 remains withdrawn as noted in greater detail below.
Response to Arguments
Applicant’s arguments and corresponding amendments, see Remarks, filed September 13, 2021, with respect to the drawing objections as cited by the examiner in the previous Office action have been fully considered and are persuasive.  The drawing objections as cited in the previous Office action have been withdrawn. However, upon further consideration, a different drawing objection is being cited hereinbelow.
Applicant’s amendments to the title and to the specification have obviated the objections to the title and to the specification as cited by the examiner in the previous Office action.
Applicant's remaining arguments filed on September 13, 2021 have been fully considered but they are generally not persuasive. 
For example, applicant has stated that claims 1 and 3 through 6 have been amended to address the points raised by the examiner in the previous Office action relating to “a variety of alleged minor informalities” under 35 U.S.C. 112(b). First of all, 
In response to applicant’s arguments relating to the purported inapplicability of the Flinner et al. reference due to the amendments to the claims, the examiner respectfully notes that the applicant’s arguments are based on indefinite and/or inexact and/or broad language in the claims and/or on features which are not recited in the claims exactly as stated in the arguments, as well as on an overly narrow interpretation of the pending claims. 
Applicant is respectfully reminded, first of all, that pending claims must be interpreted as broadly during examination as their terms reasonably allow. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969), for example. 
Second of all, applicant is respectfully also reminded that apparatus claims cover what a device is, and not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Therefore, for example, applicant’s remarks that the claims are not properly 
In response to applicant's argument that the Flinner et al. reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the “space to contain a bottle” and “the space of the container” are one and the same as implied by applicant’s arguments) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s patentability arguments taken as a whole are thus unpersuasive and the rejections under 35 U.S.C. 112(b) and under 35 U.S.C. 102(a)(1) are only modified to the extent necessitated by the amendments to the claims as filed on September 13, 2021 and have not been overcome by applicant’s amendments nor by applicant’s arguments as presented therewith.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2021 was filed after the mailing date of the Non-Final Rejection on May 17, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restriction
Claim 8 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected second species or the embodiment characterized by a device having a cooling surface facing away from the bottle and a heat generating surface facing the bottle as well as a warming medium that warms the cooling surface of the device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 5, 2021.
Drawings
Upon careful reconsideration, the drawings are objected to because at least some of the figures include impermissible black shading (i.e., Fig. 3A, Fig. 3B, Fig. 3C, Fig. 3D, Fig. 7, Fig. 9A, Fig. 9B, Fig. 11A, Fig. 11B, Fig. 16A, Fig. 16B, Fig. 17A, Fig. 17B, Fig. 20, and Fig. 21).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the space included by the container as now recited by the claim 1 and all claims depending therefrom must be shown or the feature(s) canceled from the claims.  If the feature IS shown by the drawings but not labelled using a reference character, then please add a reference character to all of the drawings which show the feature as well as amend the specification accordingly. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
Receipt and entry of the amendments to the specification to correct informalities and to the title are acknowledged. 
Claim Objections
Claims 4 and 6 as amended are objected to because of the following informalities: in the limitations “controls the current following [sic] to at least one of the plurality of Peltier devices” in claim 4, “following” appears to be a typographical error and should be replaced with “flowing” to correct the same; and, in the limitations “controls the current flowing to one of the plurality of Peltier device [sic] to cool the cooling surface of the at least one of the plurality of Peltier devices” in claim 6, “to one of the plurality of Peltier device” appears to be a typographical error and should be replaced with “to one of the plurality of Peltier devices”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 through 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The claims are still narrative and indefinite, thus failing to conform with current U.S. practice. Applicant’s amendments have introduced additional indefiniteness issues into the claims.
For example, applicant now recites “a container including a space to contain a bottle”, followed by “wherein the cooling warming apparatus is set in the space”, and followed by “wherein the coolant is set in the space of the container” in base claim 1. The lack of common terminology throughout claim 1 and all claims depending therefrom renders the same indeterminate with regard to the scope of protection sought. For example, while it is generally clear that the first two of the aforementioned limitations refer to the same space when reciting “a space to contain a bottle” and “in the space” due to the construction of claim 1 and the order in which these are claimed, it is not at all clear that the third of the aforementioned limitations refers to the same space as the other two because this third limitation recites “in the space of the container”, which is easily readable to mean the space “of the container” (i.e., “occupied by the container” or “surrounding the container” as opposed to being clearly readable on the previously recited space included by the container; this is particularly true because every structural element inherently has a space that it occupies and therefore “the” would not create a lack of antecedent basis. 
Additionally, claim 1 now recites “a container including a space to contain a bottle” followed by “where the bottle is contained in the container” and “a cooling surface facing the bottle” and “a heat generating surface facing away from the bottle” in claim 1 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 as amended recites the broad recitation of “a device having (i) a cooling surface facing the bottle and (ii) a heat generating surface facing away from the bottle”, and the claim also recites that “the device is a Peltier device” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Also, the apparatus claims as amended still contain numerous limitations reciting process steps specifying the operation of various elements of the inventive device. For example, claim 1 as amended recites that the controller “that controls the current flowing to the Peltier device during the supply of power to the bottle storage, thereby cooling the cooling surface”. Claim 3 as amended recites that the controller “controls the current flowing to the Peltier device to cool the cooling surface, to depend on the 
There is also insufficient antecedent basis in the claims for the newly added limitations “the supply of power to the bottle storage” now appearing at the end of each of claims 1, 3, and 4. The supply of power to the bottle storage as a whole is not an inherent property of the bottle storage and no power supply nor power is previously recited in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best can be understood in view of the indefiniteness of the claims, claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flinner et al. (US 2006/0053805 A1).
Flinner et al. discloses a bottle storage essentially as claimed, including, for example, with respect to claim 1 of the instant application: a container 7 that contains a bottle 11; a cooling-warming apparatus (including container 17 and the fluid system that it is part of) surrounding a position/space for containing a bottle 11 in the container 7 as shown in Figure 1 (and thus set in the space for containing the bottle 11); a device (i.e., Peltier device) having a cooling surface or heat sink 3 facing the bottle 11 and a heat generating surface or heat source 2 facing away from the bottle 11; a coolant (i.e., first 
With regard to claim 3 of the instant application, Flinner et al. further discloses a temperature sensor 25 that measures the temperature of the bottle 11 (i.e., by generally measuring the temperature at the outer surface of the bottle 11 as shown in Figure 1), wherein the controller (i.e., control circuit 24) controls the current flowing to the Peltier device to cool the cooling surface or heat sink 3 in accordance with the measured temperature (i.e., see paragraph [0034]). 
With regard to claim 4 of the instant application, Flinner et al. discloses a plurality of devices (i.e., a plurality of source-sink pairs; see paragraph [0028]), wherein the controller (i.e., control circuit 24) controls the current flowing to the Peltier device to cool the cooling surface or heat sink 3 of at least one of the plurality of the devices in accordance with the measured temperature (i.e., see paragraph [0028], paragraph [0032], and paragraph [0034]).
The reference thus reads on the claims.
Allowable Subject Matter
As best can be understood in view of the indefiniteness of the claims, claims 5 and 6 would be allowable if rewritten, without patentably significant broadening, to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show nor reasonably suggest a bottle storage including all of the structural features as recited in base claim 1 plus also including a remaining amount sensor that detects a remaining amount of the contents of the bottle plus the controller control features as recited in dependent claim 5 (and in dependent claim 6 depending from claim 5).
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763